Citation Nr: 0504773	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether the veteran timely perfected an appeal to the 
December 1999 rating decision that denied a compensable 
evaluation for left postoperative varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1951 
to November 1955 and from January to September 1958.  This 
case comes before the Board of Veterans Appeals (the Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).  

Although the veteran requested a Board hearing at the RO in 
his March 2002 substantive appeal, he withdrew his request 
for a Board hearing in August 2004.


FINDINGS OF FACT

1.  The medical evidence of record does not show a hearing 
loss that is related to the veteran's military service.

2.  The medical evidence of record does not show tinnitus 
that is related to the veteran's military service.

3.  The veteran was notified by VA on December 17, 1999 that 
his claim for a compensable evaluation for service-connected 
left postoperative varicocele was denied.  His notice of 
disagreement was received by VA in September 2000.  The RO 
issued a Statement of the Case on November 1, 2000.  The 
veteran submitted a substantive appeal on March 27, 2002.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  The veteran did not timely perfect an appeal on his claim 
for a compensable evaluation for service-connected left 
postoperative varicocele; thus, the Board has no jurisdiction 
to consider that issue and it is dismissed.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the service connection issues decided herein.  

In March 2001, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
examination was conducted in March 2001.  Although the March 
2001 VA examination does not include a nexus opinion on 
whether the veteran has bilateral hearing loss or tinnitus 
due to service, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed below, a 
VA examination with nexus opinion is not necessary with 
regard to the service-connected issues decided herein. 

The Board concludes that all available evidence that is 
pertinent to the claims for service connection decided herein 
has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each.  There 
is no indication that additional relevant evidence exists, 
and the veteran has not pointed to any additional information 
that needs to be added to his VA claims folders with respect 
to the issues decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2004).  

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Factual Background

The veteran's hearing was 15/15 on entrance examination in 
November 1951; he noted that he did not have any ear 
trouble.  The veteran noted on his November 1955 discharge 
medical history report that he did not have any ear 
trouble; his hearing was 15/15 for whispered and spoken 
voice.  He also did not note any ear trouble on his 
January 1958 medical history report; his hearing was 15/15 
for whispered and spoken voice on examination in January 
1958.

On VA disability evaluation in June 1959, the veteran did 
not complain of any ear problem or hearing loss.  It was 
noted that there was no significant abnormality of the 
ears; a hearing examination was not conducted.  

The veteran complained on VA audiology evaluation in March 
2001 of hearing loss and tinnitus.  The diagnosis was 
moderate sensorineural hearing loss in the right ear at 
8000 hertz and mild to moderately severe sensorineural 
hearing loss above 2000 hertz.

Analysis

The Board notes that there were no complaints or findings of 
hearing loss or tinnitus in the service medical records, 
including on discharge examination in November 1955 and on 
entrance examination in January 1958.  Additionally, there 
were no complaints or findings of hearing loss or tinnitus on 
VA examination in June 1959.  In fact, the initial post-
service notation of either hearing loss or tinnitus was not 
until March 2001, which is over 42 years after final service 
discharge.  

Although the medical evidence on file shows recent evidence 
of bilateral hearing loss and tinnitus on VA examination in 
March 2001, there is no medical evidence linking a current 
hearing loss or tinnitus to service.  

As there is no medical evidence of hearing loss or tinnitus 
in service and no medical evidence of a nexus between his 
current hearing loss or tinnitus and service, service 
connection for either bilateral hearing loss or tinnitus is 
not warranted.  See Hickson.

Although the veteran contends that his hearing loss and 
tinnitus are due to acoustic trauma in service, a layman is 
not competent to comment on medical matters such as the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating Claim  

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101 (2004).  

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 (2004).  In 
order to perfect an appeal to the Board, a claimant must file 
a substantive appeal, which consists of a properly completed 
VA Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

Factual background

Service connection for postoperative left varicocele was 
granted by rating decision in November 1964; and, after a 
temporary total disability rating was assigned from October 
20, 1964 to November 30, 1964, the disability was assigned a 
noncompensable evaluation beginning December 1, 1964.  

A claim for a compensable evaluation for service-connected 
left postoperative varicocele was received by VA in August 
1999.  The veteran's claim was denied by VA rating decision 
in December 1999, and the veteran was notified of the denial 
on December 17, 1999.  A notice of disagreement was received 
by VA in September 2000.  A Statement of the Case was sent to 
the veteran on November 1, 2000.  The cover letter informed 
the veteran of the necessity of filing a substantive appeal 
to perfect his appeal and enclosed a VA Form 9, substantive 
appeal, with instructions on how to file an appeal and the 
time limits for filing.  A copy of the letter was also sent 
to the veteran's accredited representative.  The next 
correspondence received from the veteran or on his behalf was 
his VA Form 9, received by VA on March 27, 2002.

The Board informed the veteran by letter dated December 1, 
2004, with a copy to his representative, of its intention to 
address the question of the timeliness of his substantive 
appeal regarding the issue of entitlement to a compensable 
evaluation for service-connected left postoperative 
varicocele.  The veteran was informed that he could submit 
argument pertinent to the question of the timeliness of his 
substantive appeal to the Board and that he could also 
present sworn hearing testimony if he so desired.  Sixty days 
was provided for his response; the veteran was informed that 
if no response was received by the end of that period, it 
would be assumed that he had no argument to submit and did 
not want to request a hearing.  The veteran was informed that 
thereafter, the Board would then proceed to adjudicate the 
issue.  A copy of pertinent law and regulations accompanied 
the letter.  No response was received from the veteran or his 
representative within 60 days after the date of the Board's 
letter.

Analysis

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 U.S.C.A. § 7108; 38 C.F.R. § 
20.101(d).  

It is well-established judicial doctrine 
that any statutory tribunal must ensure 
that it has jurisdiction over each case 
before adjudicating the merits, that a 
potential jurisdictional defect may be 
raised by the court or tribunal, sua 
sponte or by any party at any stage in 
the proceedings, and, once apparent, must 
be adjudicated.  

Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must assess its jurisdiction prior to addressing the 
merits of a claim.  The Court further held, however, that it 
could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.    

In this case, as discussed above, the Board contacted the 
veteran and his representative on December 1, 2004, informing 
him of the possible inadequacy of his substantive appeal and 
soliciting his response.  No response has been received.

As discussed in the factual background section above, the 
veteran's claim for a compensable evaluation for service-
connected left postoperative varicocele was denied by VA on 
December 17, 1999.  A notice of disagreement was received by 
VA in September 2000.  This is within the one-year period 
provided in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302.  A 
Statement of the Case was mailed to the veteran at his most 
recent address of record on November 1, 2000.  In the 
transmittal letter provided with the Statement of the Case, 
the veteran was advised that he needed to complete and submit 
the enclosed VA Form 9 in a timely manner to perfect an 
appeal as to that issue.  The veteran's VA Form 9 was 
received by VA on March 27, 2002.  

The Board concludes that the VA Form 9 received by the RO on 
March 27, 2002 does not meet the statutory and regulatory 
requirements as to a timely filed substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The veteran's appeal 
was not received by VA either within a year of the date that 
the rating decision denial letter was initially mailed to the 
veteran, that is by December 17, 2000, or within 60 days of 
the date that the RO mailed the veteran the Statement of the 
Case, that is by January 1, 2001.  

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication, and the veteran has pointed to none.  
As referenced in the factual background section above, the 
first correspondence received by VA from or on behalf of the 
veteran after the Statement of the Case was issued was his 
Form 9, which was received on March 27, 2002, a period in 
excess of 60 days after the Statement of the Case.   

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  The Board must dismiss any appeal that is 
not timely filed.  VAOPGCPREC 9-99; 64 Fed. Reg. 52376 
(1999).  Based on the procedural history of this case, the 
Board has no alternative but to dismiss the appeal with 
respect to the issue of entitlement to a compensable 
evaluation for service-connected left postoperative 
varicocele.

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Because the claim is being dismissed as a matter of law, no 
further development under the VCAA or previously existing law 
is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994); VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

Additionally, general due process considerations have been 
complied with.  See 38 C.F.R. § 3.103.  It is clear that the 
veteran was informed of the necessity of filing a timely 
substantive appeal.  The veteran was furnished with a VA Form 
9, with accompanying instructions, by the RO in November 
2000.  As noted above, the Board provided the veteran with 
pertinent law and regulations and gave him the opportunity to 
respond to its December 2004 letter.  Thus, the Board 
concludes that the veteran was appropriately notified of the 
legal requirements pertaining to the adequacy of substantive 
appeals.  

As a final comment, the Board wishes to make it clear that it 
has not addressed the underlying claim of entitlement to a 
compensable evaluation for service-connected left 
postoperative varicocele, which has now been dismissed.  The 
Board intimates no opinion as to the ultimate disposition 
warranted should the veteran choose to reopen that claim in 
the future.


ORDER

Service connection for hearing loss is denied.  Service 
connection for tinnitus is denied.  The veteran's claim for 
entitlement to a compensable evaluation for service-connected 
left postoperative varicocele is dismissed.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


